Title: John Hartwell Cocke and Joseph C. Cabell to James Madison, 6 October 1827
From: Cocke, John Hartwell,Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Bremo
                                
                                Octo. 6. 1827
                            
                        
                         
                        Yours of the 24. Ulto. upon the subject of Mr. Longs appointment in the University of London, and
                            communicating his wish to be released from his engagement to us after the expiration of the present course of Lectures at
                            the University of Virginia, came duly to hand.
                        There is but one view of the subject, which produces a moments hesitation upon my part, in a prompt &
                            full compliance with Mr. Longs wish; and that is, the doubt of his being able, in the proposed shortened period of his
                            stay with us, to prepare one of the Alumni of our University to succeed him: But as desirable as it would be to me, to
                            secure this object, I would forego it, rather than keep Mr. L at the risk of disappointing him in securing in England the
                            means of a permanent comfortable subsistence. With high respect & Esteem. I am Sir Yours Obedient Servant
                        
                            
                                John H. Cocke
                            
                        
                                             
                            
                            Montpellier13 Octr. 1827.
                        
I concur in the views of Genl. Cocke as expressed in the preceding letter.                        
                            Joseph C. Cabell
                            
                        